Citation Nr: 0123634	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  94-15 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for a chronic bowel syndrome from December 12, 1977 
to August 9, 1989.  

2.  Entitlement to an extraschedular evaluation for a chronic 
bowel syndrome from August 10, 1989.  

3.  Entitlement to an effective date prior to January 15, 
1993 for the grant of service connection for hemorrhoids.  


REPRESENTATION

Veteran represented by:	William A. L'Esperance, 
Attorney


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1975 to 
October 1975 and from May 1976 to December 1977.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Albuquerque, New Mexico Department of 
Veterans Affairs (VA) Regional Office (RO).  

In June 1996 the Board denied entitlement to an effective 
date earlier than August 10, 1989 for the grant of a 30 
percent rating for chronic bowel syndrome.  A Joint Motion 
for Remand was filed, and, in November 1997, the United 
States Court of Appeals for Veterans Claims (Court) vacated 
and remanded the June 1996 Board decision.  

In May 1998 the Board again denied entitlement to an earlier 
effective date.  In December 1999 the Court vacated and 
remanded the May 1998 decision, holding that the Board failed 
to provide adequate reasons and bases for its decision 
insofar as it failed to discuss certain pieces of evidence, 
specifically sworn testimony from January 1993, and what it 
referred to as a January 1992 VA medical examination report.  

The Court also noted that the Board had failed to discuss the 
matter of an extraschedular rating.  The Court indicated that 
testimony provided in March 1990 was evidence of "marked 
interference with employment" due to the veteran's service-
connected disability, and therefore instructed the Board to 
consider whether the case warranted referral for an 
extraschedular evaluation.  

In September 2000 the Board issued another decision that was 
vacated and remanded by the Court in March 2001 based on the 
recent issuance of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In this 
decision, the Board had recharacterized the issue pertaining 
to chronic bowel syndrome from entitlement to an earlier 
effective date issue to an initial evaluation in excess of 10 
percent from December 12, 1977 to August 9, 1989, and an 
evaluation in excess of 30 percent from August 10, 1998.  

For reasons that will be set forth below, the Board finds 
that the earlier effective date issue originally remanded by 
the Court need only be recharacterized as entitlement to an 
initial evaluation in excess of 10 percent for a chronic 
bowel syndrome from December 12, 1977 to August 9, 1989.  The 
Board also finds that the additional issue of entitlement to 
an extraschedular evaluation from August 10, 1989 should be 
added due to the facts of this case.  

In March 1978 the RO denied service connection for a chronic 
bowel syndrome.  This decision became final.  However, in May 
1991 the Board concluded that the March 1978 rating decision 
was clearly and unmistakably erroneous, and granted service 
connection for a chronic bowel syndrome.  

In June 1991 the RO assigned a 10 percent evaluation for a 
chronic bowel syndrome, effective December 12, 1977.  In May 
1992 the veteran submitted a Notice of Disagreement (NOD) 
with the RO's June 1991 assignment of a 10 percent rating.  

A Statement of the Case (SOC) was issued on August 5, 1992.  
The veteran did not submit his substantive appeal (VA Form 1-
9) until October 26, 1992, after the expiration of the period 
of appeal.  In other words, he submitted it more than one 
year after the issuance of the initial rating decision, and 
more than 60 days after the issuance of the SOC.  Therefore, 
he did not submit a timely substantive appeal.  See 38 C.F.R. 
§ 20.302.  

However, it appears that the RO accepted the substantive 
appeal as being sufficient, and no subsequent mention of the 
timeliness of the substantive appeal has been made, including 
by the Court.  

Therefore, the Board concludes that the timeliness 
requirement for a substantive appeal has effectively been 
waived in this instance.  The Court has held that the Board 
may waive the timely filing of a substantive appeal, even if 
the veteran has not submitted a request for extension of the 
time period in which to file the substantive appeal.  Beyrle 
v. Brown, 9 Vet. App. 24, 28 (1996) (citing Rowell v. 
Principi, 4 Vet. App. 9, 17 (1993).

Thus, the veteran perfected his appeal on the issue of 
entitlement to an initial evaluation in excess of 10 percent, 
and this issue has remained pending.  During the pendency of 
this appeal, the RO, in February 1993, granted a 30 percent 
evaluation for the chronic bowel syndrome, effective from 
August 10, 1989.  

In initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. §4.2 (1999).  In this case, the RO 
created two separate rating periods, or staged ratings, by 
assigning an effective date of August 10, 1989 for the 30 
percent evaluation.  

Because the initial rating claim is still pending, the Board 
is of the opinion that the issue is more appropriately 
characterized as entitlement to an initial rating in excess 
of 10 percent for chronic bowel syndrome from December 17, 
1977 to August 9, 1989.  

The issue of entitlement to an increased schedular evaluation 
from August 10, 1989 no longer remains in controversy 
because, effective from that date, the veteran has been 
receiving the maximum possible schedular evaluation (30 
percent) under the criteria for a chronic bowel syndrome, 
and, as noted by the Court in its January 2000 decision, the 
applicability of this rating code is not in question.  See 
38 C.F.R. § 4.114, Diagnostic Code 7319 (2000); see also AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  

However, in this case, the veteran has raised the question of 
an extraschedular evaluation for his chronic bowel syndrome 
from August 10, 1998.  This issue therefore remains pending.  

The Board has included this issue on the title page, as the 
question of extraschedular entitlement is part of the same 
matter as a general claim for an increased rating, and the 
Board may therefore address this question in cases where the 
RO has not.  VAOPGCPREC 6-96.  Since the general matter of 
the increased schedular rating is no longer in controversy, 
the remaining issue before the Board is the question of 
extraschedular entitlement.  Thus, the issue has been 
characterized as noted above.  

The Board finds that no prejudice results to the veteran by 
the recharacterization of the issues, since the veteran has 
already been provided with notice of the provisions 
concerning entitlement to increased evaluations, and the 
earlier effective date issue and the initial increased rating 
issue essentially revolve around the same determination, 
entitlement to a rating in excess of 10 percent prior to 
August 10, 1989.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

In May 2001 the Court vacated and remanded the issue of 
entitlement to an earlier effective date for the grant of 
service connection for hemorrhoids, also based on the recent 
enactment of the VCAA.  

The issues of entitlement to an initial evaluation in excess 
of 10 percent for a chronic bowel syndrome and entitlement to 
an extraschedular rating for chronic bowel syndrome from 
August 10, 1989 are addressed in the remand portion of this 
decision.  


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2.  In December 1995 the RO granted service connection for 
hemorrhoids, effective January 15, 1993.  

3.  An informal claim for service connection of hemorrhoids 
was submitted on January 11, 1993.  

4.  The proper effective date for the grant of service 
connection for hemorrhoids is January 11, 1993, and the 
proper effective date for the commencement of payment is 
February 1, 1993.  


CONCLUSION OF LAW

The criteria for an effective date of January 11, 1993 for 
the grant of service connection for hemorrhoids have been 
met. 38 U.S.C.A. § 5110 (West 1991); 38 U.S.C.A. § 5107 (West 
Supp. 2001); 38 C.F.R. § 3.400 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records document an impression of internal 
hemorrhoids in June 1977.  They also document treatment of a 
functional bowel syndrome.  

Upon his exit from service in December 1977, the veteran 
submitted an Application for Compensation or Pension in which 
he claimed service connection for a bowel syndrome.  No 
reference to hemorrhoids was documented in the application.  

On VA examination in March 1978, present complaints were 
noted as "cramps, imprulation (sic), [and] bleeding 
hemrodies (sic)."  Following physical examination, the 
diagnosis was a history of a bowel syndrome with no pathology 
noted on examination.  


Service connection for a chronic bowel syndrome was denied in 
March 1978.  

In March 1989 the veteran submitted an Application for 
Compensation or Pension in which he contended service 
connection for a "[g]erm or [d]isease got into my lower 
intestant (sic) causing stomace (sic) disorder abnormal bowl 
(sic) movement.  It happened in 1976."  No reference to 
hemorrhoids is documented in this application, and in April 
1989 the RO continued its denial of service connection for a 
chronic bowel disorder.  

Medical records from August 1989 document treatment for the 
veteran's chronic bowel syndrome.  No reference to 
hemorrhoids is made in these records.  

In October 1989 the veteran submitted a statement concerning 
his bowel syndrome.  No reference to hemorrhoids is 
documented in this statement.  

The RO subsequently received medical records dated from 1984 
through July 1989.  These records document no reference to 
hemorrhoids.  

No reference to hemorrhoids was made during the March 1990 
hearing before the RO.  

In April 1990 the RO received VA medical records dated from 
December 1989.  These records document no reference to 
hemorrhoids.  

In May 1991 the Board granted service connection for a 
chronic bowel syndrome, finding that clear and unmistakable 
error (CUE) had been committed in the March 1978 denial of 
service connection for this disability.  It concluded that 
CUE had been committed because of the RO's reliance on the 
March 1978 VA examination's negative findings in issuing a 
denial and because there were numerous service references to 
treatment of functional bowel syndrome contradicting the 
examination findings.  No mention of hemorrhoids was 
documented in the Board's decision.  



VA medical records dated from August 1989 to October 1992 
document only two references to hemorrhoids.  In January 1991 
an impression of "? Hemorrhoids" was documented.  In 
December 1991 the veteran reported a hemorrhoid problem with 
"a little bleeding" that morning.  No diagnosis of 
hemorrhoids was documented.  

On January 11, 1993 a hearing was conducted pertaining to the 
veteran's functional bowel syndrome.  He testified to his 
symptoms including constipation and diarrhea.  He also 
testified to having high fevers, hemorrhoids, pain, itching, 
and burning.  Tr., pp. 3-4.  He indicated that he had the 
"whole show."  The Hearing Officer noted this and stated, 
"[w]e can address that over another claim."  Tr., p. 4.  

On January 15, 1993, the veteran submitted a statement 
requesting service connection for hemorrhoids as secondary to 
his bowel syndrome.  

Records submitted after this claim include copies of service 
medical records already on file and VA medical records and 
examinations all dated after January 15, 1993.  There are 
also private medical records on file received after January 
15, 1993.  None of these private records make any reference 
to hemorrhoids.  

In December 1995 the RO granted service connection for 
hemorrhoids, with the assignment of a 10 percent evaluation, 
effective January 15, 1993, the date of his claim for service 
connection.  

In May 1996 the veteran submitted a NOD with the December 
1995 decision, contending that the effective date for the 
grant of service connection should have been earlier.  He 
stated that his hemorrhoids were treated while he was on 
active duty, and that such evidence warranted an earlier 
effective date.  

In July 1997 the RO issued a SOC apprising the veteran of his 
appellate rights and of the regulations pertaining to 
effective dates.  It explained to him why it had determined 
that an earlier effective date was not warranted.  

In October 1997 a hearing before the RO was conducted.  It 
was contended that the veteran's complaints of hemorrhoids on 
VA examination in March 1978 represented an implied or 
inferred claim for service connection of this disability.  
The representative cited to multiple cases in support of this 
contention, including Akles v. Derwinski, 1 Vet App 118 
(1991); EF v. Derwinski, 1 Vet. App. 324 (1991); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); and Martin v. Derwinski, 
1 Vet. App. 411 (1991).  See Tr., pp. 2-3.  

It was also noted that the March 1978 examination had 
previously been described by the Board as cursory.  It was 
contended that the examination was "totally flawed and 
cannot be used to deny the veteran the claim on a direct 
basis," as the hemorrhoids, even though complained of at the 
time, were not in any way addressed during the examination.  
Tr., pp. 2-3.  

In August 1998 the veteran submitted a statement indicating 
that he had complained of hemorrhoids on examination in March 
1978.  He contended that "I was not listened too (sic) nor 
assisted in my claim in 3-9-78, 1-15-93, 3-4-94, 5-18-96, 7-
17-98 and now 8-6-98."  He submitted duplicates of service 
medical records with this statement.  

In October 2000 the veteran's representative submitted 
arguments in favor of the claim.  The representative 
contended, in pertinent part, that the March 1978 examination 
was "inherently in error in not inferring a claim for 
hemorrhoids, despite a claim."  The representative 
continued, contending that

[h]ad the RO fulfilled its duty to assist 
[the veteran] before adjudicating his 
claim in 1978, the record would have been 
complete; and a full rating for 
hemorrhoids, as well as chronic bowel 
syndrome, would have been granted at that 
time.  All the determinations made after 
1978 but before 1993 were the product of 
"legal error of the sort that should be 
contemplated in the CUE analysis" 
because the decisions were based on a 
record that was incomplete due to a 
breach of the duty to assist.  Hayre v. 
West, 188 F.3d 1327, 1333-1334 (Fed.Cir. 
1999).  

The representative continued that "[h]ad the March 1978 
flawed exam determined the presence of hemorrhoids pursuant 
to [the veteran's] claim...the correct diagnosis would have 
resulted, hence the correct rating."  

The representative noted the inservice evidence of 
hemorrhoids in 1977 and medical evidence of hemorrhoids in 
1991, as well as the veteran's statements of continuous 
symptoms of hemorrhoids since 1977.  In essence, the 
representative appeared to contend that the evidence 
established continuous symptoms of hemorrhoids dating back to 
1976 or 1977, and that the effective date should therefore 
have been established as of this date.  

Criteria

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(2000).

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2000).  "Date of receipt" 
generally means the date on which a claim, information or 
evidence was received by VA.  38 C.F.R. § 3.1(r) (2000).

The regulations also provide that a veteran may receive 
benefits by filing an informal claim, which is defined by 
"[a]ny communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant ... may be 
considered an informal claim." 38 C.F.R. § 3.155 (2000).  
Such an informal claim must identify the benefit sought; and, 
upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  

If received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  Id.

The date of outpatient or hospital examination will be 
accepted as the date of receipt of a claim for increased 
benefits when such reports relate to examination or treatment 
of a disability for which service connection has previously 
been established.  38 C.F.R. § 3.157(b) (2000).

According to the applicable law and regulation, except as 
otherwise provided, the effective date of an award of 
compensation based on an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400 (2000).

The effective date for a direct service connection claim is 
the day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2)(i).

In claims of clear and unmistakable error (CUE), the 
effective date is the date from which benefits would have 
been payable if the corrected decision had been made on the 
date of the reversed decision.  38 C.F.R. § 3.400(k) (2000).  

The Board notes that under 38 C.F.R. §§ 3.104(a) and 3.105(a) 
(2000), taken together, a rating action is final and binding 
in the absence of clear and unmistakable error.  A decision 
which constitutes a reversal of a prior decision on the 
grounds of clear and unmistakable error has the same effect 
as if the corrected decision had been made on the date of the 
reversed decision.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.105(a) (2000).

VA regulations provide that "previous determinations which 
are final and binding ... will be accepted as correct in the 
absence of clear and unmistakable error."  38 C.F.R. 
§ 3.105(a) (2000).  Where evidence establishes such error, 
the prior decision will be reversed or amended.  Id.

The Court has defined CUE as an administrative error during 
the adjudication of the claim; that is, the VA's failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Allin v. Brown, 6 Vet. 
App. 207 (1994); Robertson v. Brown, 5 Vet. App. 70, 74 
(1993); Wipprecht v. Derwinski, 2 Vet. App. 131, 132 (1992).

The Court has held that CUE requires more than a disagreement 
on how the facts are weighed or evaluated; the appellant must 
show that the correct facts, as they were known at the time, 
were not before the adjudicator or that pertinent regulatory 
or statutory provisions were incorrectly applied.  See 
Russell v. Principi, 3 Vet. App. 310, 313 (1992).  

In addition, "[i]t is the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error."  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

CUE is more than a difference of opinion.  38 C.F.R. 
§ 3.105(b) (2000). "[I]t is a very specific and rare kind of 
'error.'  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Thus even where the premise of error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be, ipso facto, 
[CUE]."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); see 
Wamhoff v. Brown, 8 Vet. App. 517 (1996); Winslow v. Brown, 
8 Vet. App. 469 (1996); James v. Brown, 7 Vet. App. 495 
(1995).

The essence of a claim of CUE is that it is a collateral 
attack on an otherwise final rating decision by a VA Regional 
Office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed.Cir. 1994).  

As such, there is a presumption of validity which attaches to 
that final decision, and when such a decision is collaterally 
attacked, the presumption becomes even stronger.  Fugo v. 
Brown, 6 Vet. App. at 44 (citations omitted).  

Therefore, a claimant who seeks to obtain retroactive 
benefits based on CUE has a much heavier burden than that 
placed upon a claimant who attempts to establish prospective 
entitlement to VA benefits.  See generally Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).

In order to reasonably raise a CUE claim, there must be some 
degree of specificity as to what the alleged error is and 
(unless it is the kind of error that, if true, is CUE "on 
its face") persuasive reasons must be given as to why the 
result would have been manifestly different but for the 
alleged error.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  

The veteran must assert more than a disagreement on how the 
facts are weighed or evaluated; the claimant must show that 
the correct facts, as they were known at the time, were not 
before the adjudicator or that pertinent regulatory or 
statutory provisions were incorrectly applied.  See Russell 
v. Principi, 3 Vet. App. 310, 313 (1992).  

Vague allegations of CUE on the basis that the prior 
adjudication in question failed (1) to properly weigh and 
evaluate the evidence; (2) to follow the regulations; (3) to 
accord due process of law, the benefit of the doubt, the duty 
to assist, or to give adequate reasons and bases; or (4) to 
allege any other general, non-specific claims of "error," 
cannot satisfy the stringent pleading requirements for the 
assertion of a claim of CUE.  Fugo v. Brown, 6 Vet. App. at 
44-45; Damrel v. Brown, 6 Vet. App. 242, 246 (1994); see 
Luallen v. Brown, 8 Vet. App. 92 (1995); Kirwin v. Brown, 
8 Vet. App. 148, 156` (1995); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

Thus, if a claimant fails to raise the issue of CUE with the 
type of specificity required, then there is "no requirement 
that the BVA address the issue".  Fugo, 6 Vet. App. at 45; 
see also Sondel v. Brown, 6 Vet. App. 218, 220 (1994).  As 
such, the claimant would have failed to establish a valid 
claim of CUE, thereby warranting a denial of the claim due to 
the absence of legal merit or lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); 
Luallen v. Brown, 8 Vet. App. 92, 96 (1995).


Where an appellant's allegation of CUE represented mere 
disagreement with how the RO weighed and evaluated the facts 
before it, that allegation was inadequate to raise a claim of 
CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995); Newman v. 
Brown, 5 Vet. App. 99, 102 (1993); McIntosh v. Brown, 4 Vet. 
App. 553, 561 (1993).

An alleged failure in the duty to assist cannot serve as a 
basis for a claim of CUE.  Caffrey v. Brown, 6 Vet. App. 377, 
383-384 (1994).  

The determination regarding clear and unmistakable error must 
be made based on the record and the law that existed at the 
time the decision was made.  Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994); Russell, 3 Vet. App. at 314.  Evidence 
that was not of record at the time of the decision cannot be 
used to determine if clear and unmistakable error occurred.  
See Porter v. Brown, 5 Vet. App. 233 (1993).


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet.App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  


This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific provisions requiring 
notice of what is required to substantiate a claim), and is 
therefore more favorable to the veteran.  Therefore, the 
amended duty to assist law applies.  Id.  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.  

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  Following the veteran's NOD with the effective date 
assigned for the grant of service connection for hemorrhoids, 
the RO issued a rating decision denying the issue, and then a 
Statement of the Case in which the veteran was given notice 
of the information and evidence necessary to substantiate his 
claim.  That is, he was provided with notice of the 
regulations pertaining to earlier effective dates, a 
rationale of the denial, and was notified of his appellate 
rights.  

In subsequent RO determinations and a January 2000 Board 
decision, the veteran and his representative were provided 
with further notice of why his claim was being denied, and 
therefore what would be required in order to prevail on his 
appeal.  This included citations to the pertinent laws and 
regulations that formed the basis of the denial.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.159(b)).  

The duty to assist has been satisfied in this case.  
Pertinent medical records are on file, and the veteran has 
identified no medical or other records not already obtained 
that would be relevant in this case; that is, he has not 
indicated the presence of any outstanding records 
(particularly VA records) dated prior to January 11, 1993 
that could somehow have raised a claim for service connection 
for hemorrhoids (e.g., a medical opinion linking the 
hemorrhoids to service; see Martin, EF, supra).  There is no 
reasonable possibility that obtaining medical records dated 
after January 11, 1993 would substantiate this claim because 
such records could not establish the presence of a claim 
dated prior to January 11, 1993, since such records are dated 
after this date.  38 U.S.C.A. § 5103A (West Supp. 2001); see 
also 66 Fed. Reg. 45620, 45630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c), (d)).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist the appellant as mandated by 
the 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issued to the veteran.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation.  As set forth above, VA has already met all 
obligations to the veteran under this new legislation.  
Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issues on 
appeal, and has done so.  

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of the veteran's claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.  


Earlier Effective Date: Hemorrhoids

After a careful review of the record, the Board concludes 
that an effective of January 11, 1993 for the grant of 
service connection for hemorrhoids is warranted.  

As noted above, the RO assigned the above effective date 
based on the veteran's January 15, 1993 claim for secondary 
service connection of hemorrhoids.  In order for an earlier 
effective date to be warranted, the veteran would have had to 
submit a claim for service connection for hemorrhoids prior 
to January 15, 1993.  

It appears that during the January 11, 1993 hearing, the 
Hearing Officer construed the veteran's statements regarding 
hemorrhoids as a claim for benefits, noting that such 
problems could be addressed in another claim.  Tr., p. 4.  
While there does not appear to be any indication of an intent 
to apply for benefits for hemorrhoids in this transcript, it 
appears that the Hearing Officer interpreted the veteran's 
statements as a claim.  Therefore, the Board will also 
construe them as an informal claim for service connection of 
hemorrhoids.  Thus, the proper effective date for the grant 
of service connection of hemorrhoids is January 11, 1993.  
See 38 C.F.R. § 3.155.  

An effective date prior to January 11, 1993 is not warranted.  
As noted above, it has been contended that the veteran's 
complaint of hemorrhoids on VA examination in March 1978 
constituted an inferred claim for service connection of that 
disorder.  Citations to Akles, Karnas, EF, and Martin, supra, 
have been made in support of this contention.  

In Akles, the Court held that a veteran was not required to 
specify with precision the statutory provision or the 
corresponding regulations under which he is seeking benefits.  
Akles v. Derwinski, 1 Vet. App. at 121.  It also noted that 
the veteran's claim for increased benefits also raised an 
inferred claim for special monthly compensation, regardless 
of whether or not he had raised this claim otherwise.  It 
noted that the Adjudication Procedures Manual specifically 
provided for consideration of special monthly compensation as 
an inferred issue arising from claims like the veteran's 
claim for increased benefits.  Id.  

In EF, the Court noted that a private physician's diagnosis 
of depression, accompanied with a statement suggesting a 
relationship to service raised the issue of whether 
depression was service-connected.  It also found that the 
Board's denial of this issue had to be remanded because the 
decision was made without first scheduling a psychiatric or 
psychological evaluation to clarify his condition.  EF v. 
Derwinski, 1 Vet. App. at 326.  

The primary holding in Karnas is that where the law and 
regulations change while a case is pending, the version more 
favorable to the appellant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  

In Martin, a physician opined that portions of the veteran's 
deep venous system may be chronically thrombosed because of 
his past history of knee trauma (service-connected).  The 
Court held that this statement presented a basis for a claim 
of secondary service connection for venous thrombosis, noting 
that an issue reasonably raised from a liberal reading of an 
appellant's substantive appeal must be addressed.  Martin v. 
Derwinski, 1 Vet. App. at 412-13.  

The Board initially notes that the decision in Karnas does 
not appear to be applicable to this case, as the regulations 
pertaining to the evaluation of hemorrhoids have not been 
recently amended, and they have not been amended during the 
pendency of the veteran's appeal.  

With respect to the other three decisions, the Board finds 
that the facts of this case are clearly distinguishable from 
those facts that formed the basis of the holdings in Akles, 
EF, and Martin, supra.  

In contrast to Akles, there is no regulation in this case 
requiring that the issue of service connection for 
hemorrhoids be inferred, such as special monthly compensation 
in Akles.  Akles v. Derwinski, 1 Vet. App. at 121.  

In contrast to EF and Martin, in this case there is no 
medical opinion on file dated prior to January 11, 1993 
suggesting a relationship between the veteran's hemorrhoids 
and service, or between hemorrhoids and his service-connected 
functional bowel syndrome.  In EF and Martin, the claims were 
found to have arisen from physician statements indicating a 
link between the claimed disorder and service, and a service-
connected disability, respectively.  EF, Martin, supra.  Such 
evidence is not present here.  

The only evidence cited to by the veteran in this case is his 
complaint of hemorrhoids on VA examination in March 1978.  He 
contends that this was an inferred claim for service 
connection.  However, there is no documentation in this 
report, or anywhere else in the record prior to January 11, 
1993, indicating an intent to apply for one or more benefits.  
There is only a complaint of hemorrhoids, with no indication 
of a contention or belief that it was related to service or a 
disability incurred in service.  Again, unlike EF and Martin, 
there is no medical opinion in this report, or anywhere else 
in the record prior to January 11, 1993, that would suggest a 
link between hemorrhoids and service or a service-connected 
disability.  

The mere fact that there was documentation of complaints of 
hemorrhoids on VA examination in March 1978 is not sufficient 
to raise a claim of service connection.  "[B]efore a VARO or 
the BVA can adjudicate an original claim for benefits, the 
claimant must submit a written document identifying the 
benefit and expressing some intent to seek it."  The mere 
presence of medical evidence does not establish an intent on 
the part of a veteran to seek service connection for a 
disability.  

That is, before an original claim for benefits can be 
adjudicated, the veteran must submit a written document 
identifying the benefit and expressing some intent to seek 
it.  Id;  see also Jones v. West, 136 F.3d 1296, 1299 (Fed. 
Cir. 1998).  The Court, in Brannon, also noted that, while 
the adjudicator must interpret the veteran's submissions 
broadly, the adjudicator is not required to conjure up issues 
that were not expressly or impliedly raised by the veteran.  
Brannon, supra; see also 38 C.F.R. §§ 3.1(p), 3.151(a), 
3.155(a) (2000).  

In addition, because there had not been a prior disallowance 
of a formal claim (hemorrhoids) in this case, the veteran's 
prior treatment records cannot serve to constitute an 
informal claim as discussed by 38 C.F.R. § 3.157 (2000).  
Crawford v. Brown, 5 Vet.App. 33, 34-35 (1993).

There is no other evidence on file of a claim, inferred or 
otherwise, of service connection for hemorrhoids prior to 
January 11, 1993.  Thus, in the present case, the veteran did 
not raise a claim of service connection for hemorrhoids, 
expressly or impliedly, prior to January 11, 1993.  Brannon 
v. West, 12 Vet. App. 32 (1998).  

It has apparently been contended that the RO committed CUE in 
its March 1978 rating decision by failing to infer a claim 
for service connection of hemorrhoids.  Specifically, the 
representative contended that the March 1978 examination was 
inherently in error in not inferring a claim for hemorrhoids.  
This is not a valid CUE theory.  The failure to adjudicate a 
claim cannot constitute CUE.  The provisions of 38 C.F.R. 
§ 3.105 provide only for findings of CUE in final decisions.  
Curtis v. West, 13 Vet. App. 114, 116 (1999); Norris v. West, 
12 Vet. App. 413, 422 (1999).  Furthermore, as was stated 
above, it has been determined that the March 1978 VA 
examination notation of complaints of hemorrhoids did not 
raise a claim for service connection.  

The veteran's representative has submitted other contentions 
appearing to indicate that all decisions between 1978 and 
1993 were CUE due to the RO's breach of the duty to assist.  
He has cited to the holding in Hayre in support of this 
proposition.  This alleged breach was due to the RO's 
apparent failure to provide a more thorough VA examination in 
March 1978.  


It has been argued that the March 1978 VA examination was 
flawed and incomplete in its failure to evaluate the 
veteran's complaint of hemorrhoids.  But for this failure, 
the veteran's representative has contended that a full rating 
for hemorrhoids would have been granted effective back to 
1977.  He also noted that the medical evidence established 
continuous symptoms of hemorrhoids dating back to 1976 or 
1977, and that the effective date should therefore be 
established at this time.  

The Board first addresses the contention that the medical 
evidence established continuous symptoms of hemorrhoids 
dating back to 1976 or 1977.  This contention cannot serve to 
establish an earlier effective date, even if it were found to 
be correct.  Regardless of the accuracy of the contention, 
the effective date for service connection is the date of 
receipt of claim, or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2) (emphasis added).  Thus, even 
if the evidence did establish continuity of symptomatology 
prior to January 11, 1993 dating back to 1977, the effective 
date could be no earlier than January 11, 1993, the date of 
claim, unless a claim was submitted prior to this date, 
which, as found above, did not occur here.  Id.  

The representative's citation to Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999) is misplaced and has no applicability to 
this case.  In Hayre, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that VA's failure 
to obtain pertinent SMRs specifically requested by the 
claimant vitiated the finality of an RO decision for purposes 
of direct appeal.  Hayre, supra.  

In this case, there is no final decision denying service 
connection for hemorrhoids prior to January 11, 1993.  
Therefore, Hayre is not for application.  Id.  

As noted above, it has been contended that CUE was committed 
in the RO's failure to provide a more thorough examination 
following the "cursory" March 1978 VA examination.  

With respect to the failure to provide a VA examination, or a 
more thorough VA examination, an alleged failure in the duty 
to assist (i.e., to provide a VA examination) cannot serve as 
a basis for a claim of CUE.  Dixon v. Gober, 14 Vet. 
App. 168, 172 (2000); Caffrey v. Brown, 6 Vet. App. 377, 383-
384 (1994).  Therefore, such a theory cannot serve to 
establish a basis for finding an earlier effective date in 
this case.  

In light of the above, the Board concludes that an effective 
date of no earlier than January 11, 1993 for the grant of 
service connection for hemorrhoids is warranted.  38 C.F.R. 
§§ 3.400(b)(1).

Regardless of VA regulations concerning effective dates of 
awards, and except as provided in paragraph (c) of this 
section, payment of monetary benefits based on original, 
reopened, or increased awards of compensation, pension or 
dependency and indemnity compensation may not be made for any 
period prior to the first day of the calendar month following 
the month in which the award became effective.  38 U.S.C.A. 
§ 5111 (West 1991); 38 C.F.R. § 3.31 (2000).  


ORDER

Entitlement to an effective date, for the grant of service 
connection of hemorrhoids retroactive to January 11, 1993 is 
granted, subject to the regulations governing the payment of 
monetary awards..  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In its January 2000 decision, the Court instructed that a new 
medical examination should be obtained to "assess the degree 
of employment interference and, after a review of all 
relevant evidence, to assess the likelihood that the severity 
of the veteran's condition exceeded the criteria for a 10% 
rating prior to August 10, 1989, and the validity of the two 
medical inferences made by the Board in its May 1998 
decision."  

The "medical inferences" referred to by the Court are the 
Board's May 1998 finding that the evidence of a 14-pound 
weight gain in March 1978 was "consistent with the good 
state of nutrition shown at that time," and the finding that 
the March 1978 study of the veteran "was compromised by 
retention of large amounts of fecal material...indicates no 
diarrheal symptomatology at that time."  

In accordance with these instructions, the Board is remanding 
the issues of entitlement to an initial evaluation in excess 
of 10 percent for chronic bowel syndrome from December 12, 
1977 to August 9, 1989 (including extraschedular 
consideration), and entitlement to an extraschedular 
evaluation for a chronic bowel syndrome from August 10, 1989.  

In addition, the Board again notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

On remand, the RO should also consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); see also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  


Accordingly, these issues are remanded for the following:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims.  38 U.S.C.A. § 5103A(b) (West 
Supp. 2001); Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  38 U.S.C.A. 
§ 5103A(b), (c) (West Supp. 2001)); 66 
Fed. Reg. 45,620, 45,630-45,631 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

2.  The RO should request the veteran to 
provide an employment history including 
attendance records from his employers, 
medical disability slips, tax records and 
any other evidence which would reflect 
his inability to work due to his chronic 
bowel syndrome.  


3.  Following the above, the RO should 
schedule the veteran for a VA medical 
examination conducted by an appropriate 
specialist to ascertain the severity of 
his chronic bowel syndrome, including 
during the period prior to August 10, 
1989, and to ascertain the degree of its 
interference, if any, on his employment 
up to the present.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  

Any further indicated special studies 
should be conducted.  

Upon conducting the examination, and 
after reviewing all relevant evidence 
(including service medical records), the 
examiner must answer the following 
questions:

(a) Assess the validity of the two 
medical inferences made in the Board's 
May 1998 decision.  These inferences 
are: 

(i)  The evidence of the veteran 
weighing 14 pounds more in March 1978 
than he had in September 1977 was 
"consistent with the good state of 
nutrition shown at that time," and 



(ii)  that the March 1978 study 
showing retention of large amounts of 
fecal material indicated no diarrheal 
symptomatology at that time.  

(b) What is the likelihood that, prior 
to August 10, 1989, the veteran's 
chronic bowel syndrome was severe, 
manifested by diarrhea, or alternating 
diarrhea and constipation, with more 
or less constant abdominal distress?  
This determination should include 
consideration of service medical 
records.  

(c) Describe the current severity of the 
chronic bowel syndrome, then determine 
what degree of interference, if any, 
the chronic bowel syndrome has caused 
with the veteran's employment from 
December 12, 1977 through the present.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand.  If any requested 
development has not been completed, the 
RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(see 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West Supp. 2001)) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  

5.  Thereafter, based on a review of all 
of the evidence of record, the RO should 
readjudicate the issues of entitlement to 
an initial evaluation in excess of 10 
percent from December 12, 1977 to August 
9, 1989 (including extraschedular 
consideration), and whether the issue of 
entitlement to extraschedular benefits 
for chronic bowel syndrome from August 
10, 1989, under 38 C.F.R. § 3.321(b)(1), 
should be referred to the Chief Benefits 
Director or the Director, Compensation 
and Pension Services (now the Under 
Secretary for Benefits) for consideration 
of assignment of an extraschedular 
evaluation commensurate with the average 
earning capacity impairment.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issues currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is hereby advised that failure to report for any scheduled VA 
examinations may result in a denial of his claims.  38 C.F.R. 
§ 3.655 (2000); Engelke v. Gober, 10 Vet. App. 396, 399 
(1997) (holding that when a claimant fails to appear for a 
scheduled reexamination pursuant to a claim for an increased 
rating, 38 C.F.R. § 3.655(b) dictates that the claim be 
denied absent a showing of good cause for the failure to 
appear).  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 



